*700Voto concurrente del
Juez Asociado señor Blanco Lugo
San Juan, Puerto Rico, a 1ro de marzo de 1963
Concurro con el resultado anunciado por el Tribunal en la resolución de la moción de reconsideración. Deseo con-signar expresamente que, a mi juicio, el delito castigado por la sección 10 de la Ley Núm. 220 de 15 de mayo de 1948, 33 L.P.R.A. see. 1256 — ser dueño, apoderado, agente, encar-gado, director o administrador de un juego de bolita, bolipul, combinaciones clandestinas relacionadas con los pools o ban-cas de los hipódromos de Puerto Rico y loterías clandesti-nas — es uno de naturaleza continua, y que, por tanto, la radicación de la acusación en 26 de enero de 1959 impedía que se procesara al acusado separadamente y como un delito distinto por hechos ocurridos antes de dicha fecha. Véanse, Thomas v. District of Columbia, 161 A.2d 52 (1960) ; Sherman v. State, 77 So.2d 495 (Ala. 1954) ; Usrey v. State, 56 So.2d 790 (Ala. 1952) ; State v. Johnson, 194 S.E. 319 (N.C. 1937) ; People v. Beverly, 225 N.W. 481 (Mich. 1929) ; State v. Roberts, 93 So. 95 (La. 1922); Ex parte Snow, 120 U.S. 273, 284 (1886) ; y especialmente State v. Mills, 86 So.2d 895, 903 (La. 1956), en donde se dice que “defendants are charged with gambling as a business which by its very nature is a continuing transaction.”